Bigelow, J.
The plaintiff was not liable to any penalty for violating the by-law established by the defendants, because they had neglected to give notice of it in the manner prescribed by Rev. Sts. c. 25, § 47. Nor was there any proof of actual notice to the plaintiff or his son of the existence of such by-law. He was not therefore bound by it. Angelí & Ames on Corp. § 359. It follows that proof that his son passed over a part of the bridge on a trot, contrary to the provisions of the by-law, did not of itself show that he was guilty of any negligence or wrong, which should affect the plaintiff’s rights to recover in this action. It is not a case where a party seeking a remedy against the corporation in damages, was, at the time of the accident, violating a law of which he was bound to take notice. Bosworth v. Swansey, 10 Met. 363. Such would have been the case if the plaintiff bad .violated a public statute or a by-law of which he had actual or constructive notice. Exceptions sustained.